IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

RELEASE ORDER
TO: UNITED STATES MARSHAL

RE: UNITED STATES OF AMERICA VS. YUANA MARIE TAYLOR

CASENO:  4:21-mj-00040-SAO

Defendant YUANA MARIE TAYLOR ,

has this date met the bail conditions indicated below and is ordered discharged from custody.

 

 

 

Ll Released to _ , the third-party custodian(s).
Cl Paid cash bail in the amount of $
L] Posted unsecured bond in the amount of $
CL] Posted bond secured by [ property or LI Surety inthe amount of $
with the Clerk of Court
CL] Surrendered passport to the U.S. Probation and Pretrial Services Office

X] Other STAFF OF RESTORE, INC. not earlier than 10:00AM, but not later than 2PM
on April 28, 2021

 

DATED at Fairbanks, Alaska, this 27th day of April, 2021.

     
    

yA
MA a
Scott A. Oravec
United States Magistrate Judge

   
 
 

és
~

is iy cy
of &

Original & 1 cy to U.S. Marshal
